FILED
                            NOT FOR PUBLICATION                             OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10535
                                                      13-10536
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:10-cr-01731-RCC
  v.                                                       4:13-cr-00646-RCC

ISRAEL PEREZ-SANTIAGO, a.k.a. Israel             MEMORANDUM*
Garcia, a.k.a. Isreal Perez-Santiago,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       In these consolidated appeals, Israel Perez-Santiago appeals from his guilty-

plea conviction and 46-month sentence for reentry after deportation, in violation of

8 U.S.C. § 1326; and from the revocation of supervised release and concurrent


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
four-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Perez-Santiago’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Perez-Santiago the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Perez-Santiago has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Accordingly, we dismiss

Appeal No. 13-10536. See id. at 988.

      Because Perez-Santiago has fully served the sentence imposed upon

revocation of supervised release, we dismiss Appeal No. 13-10535 as moot. See

Spencer v. Kemna, 523 U.S. 1, 12-14 (1998).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                          13-10535 & 13-10536